ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: In October 1999, clients hired the respondent to recover a judgment rendered in 1990 with regard to a real estate transaction. Though the elients held a judgment against the purchasers, the clients did not have clear title to the land. In 1991, the clients had filed bankruptcy. The debts clouding the clients' title and the judgment against the purchaser were listed in the bankruptey. The clients were granted a discharge in bankruptcy in 1992. That year, prior to the discharge, the clients' creditors filed an action to foreclose. The clients did not appear and were defaulted. The purchasers paid the clients' debts and title to the property was transferred to the purchasers in 1998.
In 1999, the respondent sought to reopen the bankruptcy and filed an Ind. Trial Rule 60(B) petition in state court for relief from the default foreclosure judgment. The bankruptcy court refused to reopen the case and the respondent thereafter withdrew the T.R. 60(B) motion without permission from the clients. The respondent did not advise the clients that he had withdrawn the motion for relief from the judgment. At about the same time, the respondent was also hired by one of the clients to file a bankruptcy petition, but failed to do so. Two years later, the client retrieved her file and hired another attorney to file the bankruptcy. During the period the respondent was engaged to work for the clients, the clients paid to him $2,430 in legal fees. He refunded $360 to them as unearned fees.
Violations: The respondent violated Prof. Cond.R. 1.2(a) which requires a lawyer to abide by a client's decisions concerning the objectives of representation; Prof.Cond.R. 1.3, which requires a lawyer to act with reasonable diligence and promptness in representing a client; and Prof.Cond.R. 14(a), which requires a lawyer to keep clients adequately informed.
Discipline: Public reprimand
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward a copy of this Order to the hearing officer and in accordance with the provisions of Admis.Dise.R. 23, Section 3(d).
SHEPARD, C.J., SULLIVAN, BOEHM and RUCKER, JJ., concur.
DICKSON, J., dissents and would reject the tendered agreement unless the respondent refunds all of the fees the clients paid to him.